Exhibit 10.2

AMENDMENT TO LOAN AGREEMENT

$7,500,000 REVOLVING CREDIT LOAN

This Amendment (the “Amendment”) is entered into this 7th day of April, 2010, by
and between DEER VALLEY FINANCIAL CORP., a Florida corporation, having its
principal place of business at 205 Carriage Street, Guin, Alabama 35563, DEER
VALLEY CORPORATION, a Florida corporation, having a mailing address of 3111 West
Dr. MLK Boulevard, Suite 100, Tampa, Florida 33607, and DEER VALLEY
HOMEBUILDERS, INC., an Alabama corporation authorized to do business in the
State of Florida, having its principal place of business at 205 Carriage Street,
Guin, Alabama 35563, jointly and severally (collectively the “Borrowers”) and
FIFTH THIRD BANK, a Michigan banking corporation, having a mailing address of
201 East Kennedy Boulevard, Suite 1800, Tampa, Florida 33602 (the “Bank”), and
amends and modifies that certain Revolving Credit Loan and Security Agreement
dated October 14, 2009 (the “Loan Agreement”) as follows:

1. Terms. All of the capitalized terms in this Amendment shall have the meanings
as defined in the Loan Agreement.

2. Financial Covenant. The Financial Covenant set forth in Section 6.10 (a) of
the Loan Agreement is deleted in its entirety and the following Section 6.10
(a) is substituted in its place and stead:

“(a) Debt Service Coverage Ratio. Maintain a global Debt Service Coverage Ratio
(Excluding Cap Ex) of not less than 1.25 to 1.00, measured on a rolling
4-quarter basis, commencing March 31, 2010. As used herein ‘Debt Service
Coverage Ratio (Excluding Cap Ex)’ means the ratio of: (1) the sum of Borrowers’
consolidated net income before taxes, depreciation, amortization and interest
expense, less distributions, dividends and other extraordinary/non-recurring
income plus goodwill impairment charges to (2) the sum of Borrowers’ interest
expense, and all required principal payments including capital leases (excluding
principal due at maturity).”

The Borrowing Base Certificate as defined in Section 1.2 of the Loan Agreement
and attached thereto as Exhibit “A” is hereby revised to comply with this
covenant modification by a revised Borrowing Base Certificate attached hereto as
Exhibit “A”.

3. Warranties. Borrower hereby affirms and warrants that all of the warranties
made in the Note, Loan Agreement and the other Loan Documents, and any other
documents or instruments recited herein or executed with respect thereto
directly or indirectly, are true and correct as of the date hereof and that
Borrower is not in default of any of the foregoing nor aware of any default with
respect thereto, and that Borrower has no defenses or rights of offset with
respect to any indebtedness to the Bank. Borrower hereby releases and
indemnifies the Bank from any cause of action against it existing as of the date
of execution hereof. The rights and defenses being waived, released and
indemnified hereunder include without limitation any claim or defense



--------------------------------------------------------------------------------

based on the Bank having charged or collected interest at a rate greater than
that allowed to be contracted for by applicable law as changed from time to
time, provided, however, in no event shall such waiver and release be deemed to
change or modify the terms of the Loan Documents which provide that sums paid or
received in excess of the maximum rate of interest allowed to be contracted for
by applicable law, as changed from time to time, reduce the principal sum due,
said provision to be in full force and effect.

4. Ratification. Except as modified by this Amendment, Borrower hereby ratifies
and confirms the continued validity and viability of all terms, conditions and
obligations set forth in the Loan Documents and all other instruments as
modified by this Amendment.

5. Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity only, without invalidating the remainder of such provision or of the
remaining provisions of this Amendment.

6. Florida Contract. This Amendment shall be deemed a Florida contract and shall
be construed according to the laws of the State of Florida, regardless of
whether this Amendment is executed by certain of the parties in other states.

7. Binding Effect. This Amendment shall bind the successors and assigns to the
parties hereto and constitutes the entire understanding of the parties, which
may not be modified except in writing.

8. Other Terms. Except as specifically modified and amended by the terms set
forth in this Amendment, all of the other terms, covenants, obligations and
conditions of the Loan Agreement shall remain in full force and effect.

Entered into as of the day and year first above written.

 

WITNESSES:   “BORROWER”   DEER VALLEY FINANCIAL CORP.,   a Florida corporation

 

  By:  

    /s/ Joel Logan

Signature of Witness     Joel Logan, as its Vice President

 

    Print or type name of Witness    

 

    (CORPORATE SEAL) Signature of Witness    

 

    Print or type name of Witness    



--------------------------------------------------------------------------------

  DEER VALLEY CORPORATION,   a Florida corporation

 

  By:  

    /s/ John Steven Lawler

Signature of Witness     John Steven Lawler, as its

 

    Chief Financial Officer and Secretary Print or type name of Witness    

 

        (CORPORATE SEAL) Signature of Witness    

 

    Print or type name of Witness       DEER VALLEY HOMEBUILDERS, INC.,   an
Alabama corporation

 

  By:  

    /s/ Joel Logan

Signature of Witness     Joel Logan, as its President

 

    Print or type name of Witness    

 

        (CORPORATE SEAL) Signature of Witness    

 

    Print or type name of Witness       “BANK”   FIFTH THIRD BANK,   an Ohio
banking corporation

 

  By:  

    /s/ Richard R. Skrodzki

Signature of Witness     Richard R. Skrodzki, as its Vice President

 

    Print or type name of Witness         (CORPORATE SEAL)

 

    Signature of Witness    

 

    Print or type name of Witness    



--------------------------------------------------------------------------------

STATE OF ALABAMA

COUNTY OF                     

The foregoing instrument was acknowledged before me this day      of
            , 2010, by Joel Logan, as President of DEER VALLEY FINANCIAL CORP.,
a Florida corporation, on behalf of the corporation.

 

           Personally known  

 

           Florida Driver’s License   Notary Public            Other
Identification Produced    

 

   

 

 

 

    Print or type name of Notary      

(SEAL)

STATE OF ALABAMA

COUNTY OF                     

The foregoing instrument was acknowledged before me this day      of
            , 2010, by John Steven Lawler, as Chief Financial Officer and
Secretary of DEER VALLEY CORPORATION, a Florida corporation, on behalf of the
corporation.

 

           Personally known  

 

           Florida Driver’s License   Notary Public            Other
Identification Produced    

 

   

 

 

 

    Print or type name of Notary      

(SEAL)

STATE OF ALABAMA

COUNTY OF                     

The foregoing instrument was acknowledged before me this day      of
            , 2010, by Joel Logan, as President of DEER VALLEY HOMEBUILDERS,
INC., an Alabama corporation, on behalf of the corporation.

 

           Personally known  

 

           Florida Driver’s License   Notary Public            Other
Identification Produced    

 

   

 

 

 

    Print or type name of Notary      

(SEAL)



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this day      of
            , 2010, by Richard R. Skrodzki, as Vice President of FIFTH THIRD
BANK, an Ohio banking corporation, on behalf of the Bank.

 

           Personally known  

 

           Florida Driver’s License   Notary Public            Other
Identification Produced    

 

   

 

 

 

    Print or type name of Notary      

(SEAL)

ATTACHMENTS:

Exhibit “A” - Borrowing Base Certificate



--------------------------------------------------------------------------------

EXHIBIT “A”

BORROWING BASE CERTIFICATE

$7,500,000.00 RLOC

FIFTH THIRD BANK

201 East Kennedy Blvd., Suite 1800

Tampa, Florida 33602

Pursuant to the Loan and Security Agreement, Borrower hereby certifies, as of
the above date, the following:

 

(A)

   DVFC Aggregate Amount of Accounts Receivable Aged less than 360 days       $
             

(B)

   Less: Ineligibles          Accounts with Account Debtors having in excess of
20% of total Eligible A/R    $                     Other (if applicable)    $
                   Total Ineligible    $                

(C)

   Net Amount of 360 Day Eligible Accounts Receivable (A) Less (B)       $
            

(D)

   75% of (C)       $             

(E)

   DVFC Aggregate Amount of Accounts Receivable Aged greater than 360 days, but
less than 540 days       $             

(F)

   Less: Ineligibles          Accounts with 25% aged over 540 days    $
                   Accounts with Account Debtors having in excess of 20% of
total Eligible A/R    $                    Other (if applicable)    $
                   Total Ineligible    $                

(G)

   Net Amount of 540 Day Eligible Accounts Receivable (E) Less (F)    $
            

(H)

   50% of (G)       $             

(I)

   CURRENT BORROWING BASE: (D) Plus (H)       $             



--------------------------------------------------------------------------------

(J)    The aggregate unpaid principal owed to Bank is:       $               
Not to not exceed maximum loan limit or (I) above       (K)    Availability (I)
Less (J),       $                Not to exceed the maximum loan limit of
$7,500,000.00      

The undersigned hereby certifies, represents, and warrants to FIFTH THIRD BANK
(the “Bank”) as follows:

1. All the representations and warranties contained in the Loan and Security
Agreement or in any other related loan document are true and correct on the date
hereof.

2. No event of default has occurred, or would result from the advance made in
connection herewith, that constitutes an Event of Default under the Loan and
Security Agreement or any other related document.

3. The description of Eligible Accounts Receivable and the values assigned
thereto are true and correct in all material respects (see attached accounts
receivable aging). We are legal owners the accounts receivable as identified
above.

4. The aggregate unpaid principal balance of the Loan does not exceed the lesser
of the $7,500,000.00 Commitment or Borrowing Base.

This shall also certify that, for the month ending             , 20    , the
Borrower was in compliance with the following covenants contained in the Loan
and Security Agreement between Bank and Borrower dated October 14, 2009, as
amended             , 2010.

 

     

COVENANT

  

ACTUAL

  

COMPLIANCE

1.

   Maintain a Debt Service Coverage Ratio of not less than 1.25 to 1.00 “Debt
Service Coverage Ratio” is (a) the sum of Borrowers’ consolidated net income
before taxes, depreciation, amortization and interest expense, less
distributions, dividends and other extraordinary/non-recurring income plus
goodwill impairment charges to (b) the sum of Borrowers’ interest expense, and
all required principal payments including capital leases (excluding principal
due at maturity).   

 

  

 



--------------------------------------------------------------------------------

2.

  

Maintain a Debt to Tangible Net Worth Ratio of Not More than 3.00 to 1.00 “Debt
to Tangible Net Worth Ratio” is:

(1) (A) Total Liabilities of Borrower, minus (B) Subordinated Debt, divided by
(2) (A) Net Worth, plus (B) Subordinated Debt, plus (C) Intangibles, minus (D)
Related Party Receivables

  

 

  

 

3.

   Maintain minimum, unencumbered Liquidity of $2,500,000.   

 

  

 

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

Date:                   , 20         Date:                   , 20    